DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6, 8 – 16, and 18 – 20 are pending.  Claims 1, 11, and 20 were amended.  

Examiner Comment
The examiner would welcome a request for interview to discuss strategies for amending the claims with the goal of removing the 112 rejections. The Examiner repeatedly attempted to contact the attorney of record to discuss these, and has not received a reply.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 8 – 16, and 18 – 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 20 include the step “wherein said measurement involves determining when the effective refractive index measured is approaching a refractive index of a liquid mixture that includes a hydrocarbon and a solid consumable”.  A review of the specification finds support for the effective refractive index approaching the refractive index of a pure hydrocarbon, but not an arbitrary limit.  For example “When the refractive index approaches that of the hydrocarbon (e.g., kerosene) by itself, it is time to replenish the salt. [0015]”.  As best understood by the Examiner, the specification lacks support for setting an arbitrary refractive index as a limit.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 18 include the single additional limitation step “calculating an amount of said solid consumable in said vessel based on said properties of said hydrocarbon and said solid consumable and said n and said L”.   This limitation is already present in independent claims 1 and 11.  Therefore, claims 8 and 18 do not further limit their parent claims (claims 6 and 11, respectively).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notes with regard to Prior Art
Regarding claims 1, 11, and 20, the closest prior art of record, Falkiner, Allouche, McCall, and Emerson , either singularly or in combination, fail to anticipate or render obvious 
calculating an amount of said solid consumable in said vessel based on properties of said hydrocarbon and said solid consumable and based on said n and said L,
in combination with all other limitations of the claim as claimed and defined by the applicant.

claims 2 – 6, 8 – 10, 12 – 16, 18, and 19:  the closest prior art of record, Falkiner, Allouche, McCall, Emerson, and Becze, either singularly or in combination, fail to anticipate or render obvious the method of claims 1, 11, and 20, as discussed above.
Response to Arguments
Applicant’s arguments, see pages 10 (bottom 11 lines) and 11 (top 3 lines), filed 21 April 2021, with respect to claims 1, 11, and 20\ have been fully considered and are persuasive.  The rejection of 22 January 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862